Case 9:18-cv-80994-DLB Document 179 Entered on FLSD Docket 04/06/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-80994-Civ-Brannon

  NITV FEDERAL SERVICES, LLC,

          Plaintiff,

  vs.

  DEKTOR CORPORATION, and
  ARTHUR HERRING III,

          Defendants.

  ______________________________/

        OMNIBUS ORDER ON MOTIONS FOR DISCOVERY IN AID OF EXECUTION

          THIS CAUSE is before the Court on Plaintiff’s Motion for Order Directing Defendants to

  Complete Fact Information Sheet [DE 173]; Plaintiff’s Motion to Compel Defendants’

  Depositions in Aid of Execution [DE 176]; and Plaintiff’s Motion to Compel Defendants’ to

  Provide Current Contact Information [DE 178]. No responses have been timely filed. 1 The Court

  has reviewed the record and is fully apprised.

          On December 16, 2019, the Court issued its Order of Final Default Judgment [DE 163] in

  Plaintiff’s favor and against both Defendants. Plaintiff has since undertaken efforts to obtain post-

  judgment discovery from Defendants to satisfy the final judgment, including attempts to secure

  completed fact information sheets and deposition testimony. Apparently, all to no avail.




  1
    Mr. Herring, proceeding pro se, filed notices with the Court with arguments regarding the substantive
  merits of this case [DE 175; DE 177]. Such arguments are improper in this post-judgment phase of the
  proceedings. In one notice, Mr. Herring cites lack of finances and a computer rendered “useless” by a virus
  as reasons that “will not allow [him] to participate and cooperate further.” [DE 177 at 1]. These cited
  reasons do not constitute valid grounds for Mr. Herring to avoid his post-judgment discovery obligations.

                                                      1
Case 9:18-cv-80994-DLB Document 179 Entered on FLSD Docket 04/06/2020 Page 2 of 3



          “Rule 69(a) provides the process by which a judgment creditor can enforce a money

  judgment and authorizes post-judgment discovery in aid of execution of that judgment.” In re

  Clerici, 481 F.3d 1324, 1336 (11th Cir. 2007). A party may move for an order compelling

  disclosure or discovery. Fed. R. Civ. P. 37. The court may enter an order compelling discovery

  when a party fails to respond or make objections to discovery requests. See Fed. R. Civ. P.

  37(a)(3)(B).

          Here, pursuant to Rule 69, Plaintiff seeks to obtain the following discovery from

  Defendants: (1) completed Form 1.977 (standard fact information sheets) [DE 173-1 (corporate);

  DE 173-2 (individual)]; (2) depositions; and (3) current contact information. Plaintiff is entitled

  to this discovery. However, considering the present extraordinary circumstances caused by

  COVID-19, the Court finds it appropriate to craft reasonable parameters for the timing and scope

  of the post-judgment discovery sought. For instance, while Plaintiff seeks for the Court to compel

  Defendants to be deposed in Palm Beach or Broward Counties, present unprecedented travel

  restrictions and shelter-in-place directives throughout the nation simply do not allow for that to be

  done.

          Accordingly, being fully advised, the Court ORDERS AND ADJUDGES that:

          1. Plaintiff’s Motion for Order Directing Defendants to Complete Fact Information Sheet

               [DE 173] is GRANTED IN PART AND DENIED IN PART. Plaintiff shall serve

               Form 1.977 (the same forms attached to its motion) on Defendants and file proof of

               such service when complete. Defendants shall complete the forms and return it to

               Plaintiff, with all required attachments, within ninety (90) days of the date of receipt.

          2.   Plaintiff’s Motion to Compel Defendants’ Depositions in Aid of Execution [DE 176]

               is GRANTED IN PART AND DENIED IN PART. Defendants shall appear for



                                                     2
Case 9:18-cv-80994-DLB Document 179 Entered on FLSD Docket 04/06/2020 Page 3 of 3



             depositions at a time and date to be set by Plaintiff's counsel. The depositions shall be

             set to occur on a date that is within 60 to 120 days of the date of this Order and shall be

             completed via videoconference or other remote means, or as otherwise mutually agreed

             upon by the parties.

         3. Plaintiff’s Motion to Compel Defendants’ to Provide Current Contact Information [DE

             178] is GRANTED IN PART AND DENIED IN PART. Defendants shall disclose

             their current physical and email address by filing an appropriate notice of current

             contact information with the Court within forty-five (45) days of this Order’s date.

             Defendants shall keep the Court and opposing counsel apprised of any changes to either

             address by filing an appropriate updated notice.

         4. By April 27, 2020, Plaintiff’s counsel shall serve a copy of this Order upon Defendants

             at their last known email address(es) and physical address(es) and shall file an

             appropriate notice reflecting that this has been done.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 6th of April, 2020.



                                                                DAVE LEE BRANNON
                                                                U.S. MAGISTRATE JUDGE
  Copy via U.S. Mail to:
  Arthur Herring, III and Dektor Corp.
  400 E. Station Avenue
  Coopersburg, PA 18036




                                                   3
